Citation Nr: 1646555	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a pulmonary condition, including residuals of pneumonia, bronchitis, and chronic obstructive pulmonary disease (COPD).

2. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to January 28, 2014, and higher than 50 percent from January 28, 2014 forward. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, December 2010, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded this case for further development in December 2013 and March 2016. 

The Veteran testified at a hearing before the undersigned in July 2013.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's COPD and chronic bronchitis do not result from disease or injury incurred or aggravated in active service. 

2. The Veteran does not have diagnosed residuals of pneumonia.

3. Prior to January 28, 2014, the Veteran's PTSD was manifested by symptoms including disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships, resulting in decreased reliability and productivity. 

4. The Veteran's PTSD does not produce total occupational and social impairment, and has either not resulted in deficiencies in most areas, including judgment and thinking, or has not been manifested by suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including inability to establish and maintain effective relationships, or symptoms equivalent in severity. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a pulmonary condition, including residuals of pneumonia, bronchitis, and COPD, are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Prior to January 28, 2014, the criteria for a rating of 50 percent, but no higher, for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 

3. The criteria for a rating higher than 50 percent for PSTD have not been satisfied or more nearly approximated at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied all notice required under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  With regard to the initial rating of the Veteran's PTSD, because the appeal stems from a granted service connection claim, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), service personnel records, VA treatment records and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

In its December 2013 and March 2016 remand directives, the Board instructed the AOJ to obtain the Veteran's medical records from Tricare.  An April 2016 response from Tricare, as documented by the AOJ, reflects that Tricare insurance does not maintain medical records.  See April 2016 VA Form 27-0820.  Rather, they are maintained by the medical professionals or offices that provide the care.  Although Tricare is a health care program of the U.S. Department of Defense Military Health System, the treatment records themselves are not Federal records.  In this regard, the Veteran has not stated that the treatment covered by Tricare was at a military treatment facility or other Federal facility.  Rather, in his July 2013 hearing testimony, the Veteran stated that treatment by a private doctor was covered by Tricare.  He has been provided ample opportunity to submit or identify records of such treatment.  Most recently, an April 2016 letter asked the Veteran to identify records of private treatment from January 1980 to the present, and to provide authorized releases for such records, including for any private doctors covered by Tricare.  He was also invited to submit these records himself.  The Veteran did not respond.  Accordingly, the Board finds substantial compliance with its remand directives to the extent possible; further efforts to obtain these records are not warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (noting that claimants must cooperate with VA in gathering evidence to support the claim); see also See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

VA examinations have been performed and medical opinions provided adequate for the Board to make fully informed decisions on the claims.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

With regard to the VA PTSD examinations, the Board recognizes that the January 2014 and August 2016 VA examination reports do not contain Global Assessment of Functioning (GAF) scores.  The Board had instructed that a GAF score be provided in its December 2013 remand directives.  Nevertheless, the Board finds that not providing a GAF score was harmless error and did not compromise the adequacy of the examination reports.  See Stegall, 11 Vet. App. at 271 (observing that the rule of prejudicial error applies to compliance with the Board's remand directives).  By way of background, the Board issued this instruction prior to publication of the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, which discontinued the use of the GAF scale because of "its conceptual lack of clarity" and "questionable psychometrics in routine practice," among other reasons.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-V).  VA regulations were recently amended to incorporate the DSM-V by reference, including the portion of the rating schedule applicable to mental disorders.  See 38 C.F.R. § 4.130 (2016).  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Interim Final Rule, 79 Fed. Reg. 45093-92 (Aug. 4, 2014).  Thus, they do not apply to the present claim, and therefore GAF scores are still relevant, since the fourth edition of the DSM (DSM-IV), which employed GAF scores, is incorporated by reference under the version of the regulations that applies in this case.  See 38 C.F.R. § 4.130 (2013); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); 

While GAF scores are relevant to assessing the severity of a psychiatric disability under the rating criteria, they do not themselves form part of the criteria, and are not necessary or dispositive in determining the rating to be assigned.  Because the VA examination reports are sufficient to evaluate the Veteran's PTSD under the rating criteria, there is no need to obtain a GAF score.  In this regard, there is no reasonable possibility that a GAF score would affect the outcome of this claim, as such a score would be based on the same symptoms and functional impairment already described in the examination reports.  Thus, to remand this case solely for the purpose of obtaining a GAF score would be to significantly delay a decision on this claim in the service of a technicality, with no reasonable possibility of a benefit flowing to the Veteran from such development.  Accordingly, a remand is not warranted merely to obtain a GAF score.  Cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 


II. Service Connection for a Pulmonary Condition

The Veteran seeks service connection for a pulmonary condition, including bronchitis and COPD, which he states is medically linked to an episode of pneumonia during active service for which he was hospitalized.  For the following reasons, the Board finds that service connection is not established. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The STRs show that the Veteran reported shortness of breath on extreme exertion in the March 1956 enlistment examination.  An April 1957 STR reflects that a chest x-ray was requested due to the Veteran's history of pneumonia and a foreign body in the right upper lung one year earlier.  It was noted that the Veteran had some shortness of breath on exertion.  The request asks whether any residual of the pneumonia or foreign body could be seen.  The chest x-ray report states that the Veteran's heart and lungs were within normal limits.  

Service examinations dated in December 1958 and November 1959 shows that the Veteran's chest and lungs were clinically evaluated as normal, with normal chest x-ray findings.  Reports of medical history dated in December 1958, November 1959, around 1969 (the report is undated, but reflects that the Veteran had been in service for thirteen years), and in June 1980 note the Veteran's history of shortness of breath.  The June 1980 report of medical history at retirement notes that the Veteran "still has some" shortness of breath, adding that he was a smoker.  

The June 1980 retirement examination report reflects that the Veteran's lungs and chest were found to be normal on clinical evaluation, and that a chest x-ray was negative. 

In a January 2011 statement, the Veteran wrote that his pneumonia and bronchitis occurred in service and were still a problem.  He stated that his bronchitis was secondary to pneumonia.  See January 2011 VA Form 9. 

According to an October 2012 VA Disability Benefits Questionnaires (DBQ) filled out by the Veteran's private treating physician, J. Mubarak, MD, the Veteran had been a patient of this physician since May 2002.  The physician noted that the Veteran had been treated over the years for COPD, acute exacerbations of COPD, bronchitis, and "follow-up from pneumonia."  The only current diagnose listed in these reports is COPD.  One report states that a pulmonary function test showed COPD with an "obstructive pattern and diffusion defect [that] may be secondary to [the Veteran's] history of smoking." 

In his July 2013 hearing testimony, the Veteran indicated that Dr. Mubarak had treated him since about two years after his retirement from active service.  However, the October 2012 DBQ filled out by Dr. Mubarak directly conflicts with this statement, as Dr. Mubarak stated that he had treated the Veteran since 2002, which is over twenty years since the Veteran's retirement from service.  Accordingly, the Board does not find it credible that the Veteran was treated by Dr. Mubarak since shortly after retirement from service. 

VA respiratory examinations dated in May 2012 and August 2016 reflect diagnoses of COPD, but no other lung condition.  

In a July 2012 opinion, the examiner stated that the Veteran had a diagnosis of COPD which was due in part to years of cigarette smoking.  He had no residuals of the April 1957 episode of pneumonia that occurred in service.

In an April 2014 opinion, the examiner concluded that the Veteran's PTSD was less likely than not related to service.  The examiner explained that the main cause of COPD is tobacco smoking.  The examiner noted that COPD can also occur due to fumes from burning fuel for cooking and heating in poorly ventilated homes.  The examiner concluded that cigarette smoke and other irritants were the main cause of emphysema and chronic bronchitis, which were the two main types of COPD.  In an April 2014 addendum, the examiner added that the Veteran's chronic lung condition was not likely caused by an episode of bronchitis or pneumonia that occurred many years earlier during active service; it was more was likely caused by his long history of smoking.

In the August 2016 VA examination report, the Veteran stated that he had smoked since the 1950's, with up to two packs of cigarettes per day.  The examiner concluded that the Veteran's COPD and chronic bronchitis were not caused by the pneumonia with foreign body inhalation or extraction during active service but rather caused by his extensive smoking history.  The examiner noted that the COPD diagnosis dated back to around 2010 (based on VA treatment records) or about thirty years after the Veteran's retirement from active service, and after about fifty years of tobacco use.  The examiner considered the documentation of subjective shortness of breath on exertion in the STRs, but noted that they were negative for a chronic respiratory condition on re-enlistment and separation examinations.  The examiner explained that the Veteran's pneumonia in 1956 was shown by subsequent chest x-rays to have completed cleared after treatment and left no permanent residuals.  The examiner further explained that medical authorities and references concurred that the major risk factor for developing COPD was a history of smoking.  

The preponderance of the evidence weighs against a link between the Veteran's current pulmonary condition, diagnosed as COPD and chronic bronchitis, and the pneumonia and shortness of breath he had in service.  The VA examiners and the Veteran's private treating physician have attributed the Veteran's COPD and bronchitis to his history of smoking.  Moreover, the August 2016 VA examiner further found that the Veteran's COPD and bronchitis were not related to the 1956 in-service episode of pneumonia, as subsequent chest x-rays showed that it had completely cleared and that there were no residuals.  The STRs bear this conclusion out, as they show normal or negative chest x-ray findings after the 1956 episode of pneumonia.  The Veteran's private treating physician, Dr. Mubarak, also found that the Veteran's COPD might be secondary to smoking, and did not attribute it to an incident of the Veteran's service. 

The Board notes that the Veteran has stated that he was hospitalized for the 1956 episode of pneumonia.  VA has been unsuccessful in obtaining these records.  However, as such records could not alter the finding that the Veteran's current COPD and bronchitis are not related to this episode given the subsequent normal chest x-ray findings and the Veteran's history of smoking, these records are not necessary to make an informed decision.  Moreover, the fact that the Veteran had an episode of pneumonia and a foreign body in the right upper lung is already documented in the available STRs. 

The August 2016 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional based on review of the Veteran's medical history and the evidence of record, and is supported by a thorough explanation. 

The Veteran's unsupported opinion that he has a current pulmonary condition, including COPD, bronchitis, and residuals of pneumonia linked to the episode of pneumonia in active service is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically complex: whether one or more episodes of pneumonia or shortness of breath on exertion during active service may have caused the development of COPD or another lung condition many years later cannot be made based on lay observation alone given the long amount of time that elapsed, and because there is no other apparent cause-and-effect relationship that can be readily observed through the senses.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Moreover, irrespective of whether the Veteran's opinion constitutes competent evidence, it is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Consequently, the Veteran's opinion lacks probative value on this ground as well.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  

In any event, the Veteran's lay opinion is outweighed by the VA medical opinions in this case, including the August 2016 VA examiner's opinion.  These opinions were rendered by medical professionals who provided specific explanations based on the Veteran's medical history for the conclusions reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.  

To the extent the Veteran cites repeated episodes of pneumonia or shortness of breath in support of the claim, because COPD, bronchitis, and pneumonia are not listed as chronic diseases under 38 C.F.R. § 3.309(a) (2016), service connection may not be established solely by means of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Moreover, the August 2016 VA examiner explained that the Veteran's COPD and bronchitis are related to the Veteran's smoking history, and that the normal chest x-ray findings during the remainder of the Veteran's service, including at retirement, show that he did not have residuals of the 1956 episode of pneumonia or the subjective shortness of breath on exertion, and that there was no link to the Veteran's current COPD or bronchitis.  

There is no evidence showing residuals of pneumonia.  The VA examiners' findings and the October 2012 DBQ's authored by Dr. Mubarak show that the Veteran does not have residuals of pneumonia, but only COPD, including bronchitis, which the April 2014 examiner explained was a type of COPD.  In any event, for the reasons discussed above, a link to service is not established.  

Finally, service connection for a disability (except for Buerger's disease) attributable to the use of tobacco products, including cigarettes, during service is precluded as a matter of law.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2016).

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a pulmonary condition, including COPD, bronchitis, and residuals of pneumonia is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



II. Initial Rating of PTSD

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's PTSD was evaluated as 30 percent disabling under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  

(The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Resolving reasonable doubt in favor of the claim, a 50 percent rating for PTSD is warranted prior to January 28, 2014.  See 38 C.F.R. §§ 4.3, 4.7.

A February 2010 private psychiatric evaluation authored by a licensed psychologist, K. DeOrnellas, Ph.D., states that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  The psychologist did not provide an explanation for this finding, but only noted that the Veteran had experienced heavy combat in Vietnam and that it seemed he was downplaying his symptoms.  The evaluation report states that the Veteran reported "quite a bit of difficulty" with feeling emotionally numb or unable to have loving feelings for those close to him, and trouble falling or staying asleep.  He reported being moderately bothered by feeling distant or cut off from other people, and feeling irritable or having angry outbursts.  He also reported difficulty concentrating.  The psychologist did not explain how these symptoms equated to deficiencies in most areas.  The psychologist assigned a GAF score of 45, but did not explain the basis for that score.

The December 2010 VA examination report reflects that the Veteran worked part time making deliveries for an auto part store.  Prior to that time he had worked as a furniture repair specialist.  He stated that his boss kept him in the back area so that he would not have to be with others due to his irritability and preference for working and being by himself.  The Veteran had been married for twenty-seven years.  He and his wife had raised their two grandchildren until just recently.  On examination, the Veteran reported that suicidal ideation had passed through his mind, but he "couldn't really put a finger on it."  His wife, who was present at the examination, stated that he would get reclusive, including in family situations and with friends.  It was also noted that he had a tendency to downplay his symptoms.  His social judgment and insight were fair to good.  No abnormalities were noted with regard to speech, communication, thought processes, and thought content.  Concentration was poor on testing.  The examiner concluded that the Veteran had an occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational or social tasks due to signs and symptoms, but generally had satisfactory functioning.  The examiner assigned a GAF score of 55. 

The August 2011 VA examination report reflects that the Veteran's PTSD symptoms included anxiety, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The Veteran reported brief periods of feeling depressed that lasted one to two days and occurred twice a month.  The examiner found that the Veteran had brief episodes of depressed mood, but these did not meet the criteria for a depressive disorder.  The Veteran also reported feeling regret, anergia, mild lack of motivation, decreased appetite, weight loss, and irritability.  He tended to avoid crowds and friendship.  The examiner concluded that there had not been an exacerbation of the Veteran's symptoms since the December 2012 VA examination.  The examiner assigned a GAF score of 60. 

The January 2014 VA examination report reflects that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  The Veteran currently lived with his wife and one grandson who was a teenager.  He stated that he was getting along very well with his wife and grandson, but had started distancing himself by not talking and watching television.  He had been interacting with them less.  He went to church every week, but sat away from other people.  He reported being unemployed for the past year.  He stated that he had not been advancing, so he left his job.  The Board notes that a March 2013 VA treatment record reflects that the Veteran lost his job after being involved in a motor vehicle accident (MVA), which he confirmed in his July 2013 hearing testimony.  Thus, the Board does not find it credible that the Veteran left his job because he was not advancing. 

At the January 2014 VA examination, the Veteran denied problems getting along with others at work or other problems at work.  He stated that he would like to work if he could, and continued to look for work.  He stated that on a typical day he would walk the dogs, watch television, and look for work.  He stated that he had been feeling more nervous recently.  His PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD had increased in severity since the August 2011 VA examination.  In this regard, the examiner noted that the Veteran reported more difficulties establishing and maintaining relationships, in reference to the Veteran's report of distancing himself as described above.  Further, the Veteran reported increased disturbances of motivation and mood, with depressed mood related to current unemployment.  

The August 2016 VA examination report reflects that the Veteran worked to stay active, but was "basically retired."  He described his work as helping out neighbors.  He stated that he had not been doing much lately, and had turned "into a recluse."  He also helped his wife at a food pantry that she ran.  He reported that he had a heart attack a couple of weeks earlier and had been in intensive care for over a week.  He stated that his mood had been "pretty good," but his "get up and go" was lacking, in reference to difficulty with motivation.  He denied difficulties with nervousness or anxiety.  He stated that recently it seemed he was sleeping all the time.  He would stay way all night and sleep during the day.  He thought that a lot of it might be due to "laying around getting lazy."  He also noted that his heart condition had slowed him down.  He denied nightmares.  The Veteran's wife was also brought in for an interview, and she stated that he had been sick recently and was pretty distressed.  She also described angry outbursts that seemed to "come out of nowhere."  Otherwise, he was very good natured, which made the angry outbursts all the more alarming ("it throws everybody").  The examiner found that the Veteran's PTSD symptoms consisted of depressed mood, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran appeared to minimize his symptoms during the examination, observing that his spouse reported more concerns that indicated the Veteran was underreporting his symptoms.  The examiner concluded that the Veteran had some physical health difficulties that affected his energy and motivation, and also reported mild to moderate impairment in social and occupational functioning.  

The Veteran has received outpatient counseling at VA for PTSD and depression on a regular basis since 2011.  The VA treatment records show that he has been prescribed anti-depressant and sleep medication, which has been changed or increased from time to time to manage his symptoms.  

In March 2011, the Veteran reported recurrent nightmares and sweats.  He stated that he heard noises at night.  He avoided crowds and kept to himself.  His affect was flat.  He described himself as reclusive, stating that he did not make good friends.  He avoided crowds and was afraid to establish relationships.  He also reported nightmares, distrust, isolation, and avoidance.  He was assigned a GAF score of 55.  

In May 2012, he reported irritability at times.  He stated that he and his wife were good companions.  Sometimes he felt down.  He stayed busy all the time.  When not working, he was busy around the house. 

In September 2012, he reported being very depressed, with no drive or ambition.  He reported a good relationship with his family.  He worked daily.

In December 2012, he was diagnosed with recurrent, moderate major depressive disorder (MDD).  He reported doing well until the past week when the memory of losing a friend years ago was triggered.  He had been thinking about it for several days.  He was excited that his grandson had recently moved back in with him and his wife.  

In March 2013, he reported that he lost his job after an MVA.  He was waking up every two hours.  His motivation and energy came and went.  His home life was "pretty good."  He was "not sure" about suicidal ideation.  His mood was depressed. 

In May 2013, he reported being very depressed because he had not found a job.  He had a small network of people he trusted and with whom he socialized.  He denied suicidal ideation.  He also reported nightmares, difficulty sleeping, low energy, and difficulty remembering some things. 

In July 2013, he reported having no motivation.  He was tired of staying around the house due to lack of work, but was staying busy working around the house and helping neighbors.  

In January 2014, the Veteran reported depression due to not having a job.  He continued to search for one.  He worked on motorcycles and children's toys.

In September 2014, he reported being moody at times and more irritability than usual. 

In April 2015, he reported depression.  He stated that he and his wife were not communicating.  They did not talk to each other.  He was looking for part time work to keep himself busy.  He reported having no motivation or energy. 

In October 2015, he reported two recent hospitalizations for hypotension.  He felt a little depressed with decreased motivation.  He had shortness of breath and was doing almost nothing.  His memory and family life were "ok."  

At the July 2013 hearing, when asked whether his MVA in 2013 might be related to PTSD, the Veteran stated that "[i]t could have been" but he was "not sure."  He stated that he had a "funny feeling" when pulling out on the main highway which he thought might be anxiety, noting that the traffic was very heavy.  He stated that being around a lot of traffic made him tense up.  

Since the September 2009 date of claim, the Veteran's PTSD has more nearly approximated the criteria for a 50 percent rating.  The February 2010 private evaluation report by Dr. DeOrnellas, the December 2010 VA examination report, and the August 2011 VA examination report reflect that the Veteran's symptoms included difficulty establishing and maintaining effective relationships and disturbances of motivation and mood.  In this regard, he stated that he would get "reclusive" and had a tendency to distance himself from others.  At the December 2010 VA examination, he related that in his previous job he had been kept in the back area where he could work by himself due to irritability and his preference for working alone.  His lack of motivation was mentioned in the December 2010 VA examination report, and the August 2011 VA examiner found that the Veteran's symptoms included disturbances of motivation and mood.  With regard to disturbances of mood, symptoms such as irritability, anger outbursts, and feelings of depression have been documented since the February 2010 private psychiatric evaluation. 

Notably, the August 2011 VA examiner found that the Veteran's PTSD had not increased in severity since the December 2010 VA examination.  Thus, the finding of disturbances of motivation and mood in the August 2011 VA examination report applies to the Veteran's PTSD symptoms at the time of the December 2010 VA examination.  Indeed, a recurring theme has been the Veteran's tendency to underreport his symptoms, and thus the Board assumes, especially in light of the August 2011 examination report finding no significant change in the Veteran's PTSD, that this symptom was present at the time of the December 2010 VA examination, but perhaps not fully apparent given the Veteran's tendency to minimize his symptoms.  

The VA treatment records also support assignment of a 50 percent rating prior to the January 2014 VA examination report.  They show that in March 2011 the Veteran described himself as reclusive, reporting that he avoided crowds, kept to himself, and was afraid to establish relationships.  Further, examination findings included a flat affect.

In sum, the evidence supports a finding that since the September 2009 date of claim, the Veteran's PTSD symptoms included disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships.  These symptoms correspond to a 50 percent rating under the General Rating Formula.  See 38 C.F.R. § 4.130, DC 9411. 

With regard to occupational and social impairment, the Board finds that the Veteran's PTSD symptoms resulted in reduced reliability and productivity since the February 2009 date of claim.  Although VA examination reports prior to January 2014 described only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the January 2014 VA examiner found that the Veteran's symptoms caused reduced reliability and productivity.  It is true that the January 2014 VA examiner found that the Veteran's PTSD had worsened since the August 2011 VA examination, including based on the Veteran's report of increasingly distancing himself from others.  Nevertheless, the symptoms described in the January 2014 VA examination report are similar to those described in the earlier VA examination reports and VA treatment records.  It is not apparent why the examiner found reduced reliability and productivity at this time, but only an occasional decrease in work efficiency was found prior to this report.  

The Board notes that up until 2013, the Veteran had been employed part time and stated that he kept himself busy around the house when not working.  However, the Veteran did not lose his job due to increasing PTSD symptoms, but rather due to an MVA.  Presumably, as his work duties consisted of making deliveries for an auto parts store, he could not continue working in this capacity following the MVA.  Thus, although the Veteran also reported increasing depression surround the circumstance of his unemployment, the increased symptomatology and functional impairment found by the January 2014 VA examiner was not based on this evidence, but on the Veteran's tendency to distance himself, which was a symptom documented in the February 2010 private examination report.  

The Board also notes that the Veteran has had a tendency to downplay his symptoms, and has described problems with motivation and mood since at least the December 2010 VA examination.  

Finally, as the Veteran had only worked part time prior to January 2014, it cannot be determined whether there would be more evidence of reduced reliability and productivity in the context of full time work.  

Accordingly, resolving reasonable doubt, the Board finds that the Veteran's PTSD symptoms, including disturbances of motivation and mood and difficulty establishing and maintaining effective work and social relationships, were productive of reduced reliability and productivity since the September 2009 date of claim. 

In sum, the Veteran's PTSD symptoms have more nearly approximated the criteria for a 50 percent rating for the entire period under review.  See 38 C.F.R. § 4.130, 9411; see also 38 C.F.R. § 4.7. 

The preponderance of the evidence shows that the Veteran's PTSD has not more nearly approximated the criteria for a 70 percent rating at any point during the pendency of this claim.  His anxiety, depression, memory and concentration difficulties, chronic sleep impairment, irritability, flat affect, and professed reclusiveness are all captured by the criteria for 30-percent and 50-percent ratings, which contemplate symptoms including depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, flattened affect, and impairment of short- and long-term memory.  See 38 C.F.R. § 4.130, DC 9411. 

The Veteran's symptoms are not equivalent in severity to the symptoms corresponding to a 70-percent rating.  The evidence does not show obsessional rituals which interfere with routine activities, speech that is intermittently illogical obscure, or irrelevant, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the evidence shows that on examination, no abnormalities were noted with regard to appearance and hygiene, thought process or content, or speech or communication.  

The Veteran's statement in March 2011 that he heard noises at night does not show impairment of thought content or auditory hallucinations.  No treating clinician or examiner has found such on examination, and his one-time report of hearing noises at night was not characterized as a hallucination in the treatment record.  Indeed, the sole fact that the Veteran heard noises at night does not indicate a PTSD symptom. 

With regard to suicidal ideation, the Veteran usually denied suicidal ideation in the examination reports and treatment records.  He has provided two equivocal and vague statements regarding the presence of suicidal ideation during the pendency of this claim.  At the December 2010 VA examination, he stated that suicidal ideation had passed through his mind, but he "couldn't really put a finger on it."  During outpatient therapy in March 2013, he reported that he was "not sure" about suicidal ideation.  This evidence is not sufficient to show ongoing suicidal ideation that would satisfy the symptom equivalency requirement.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  The December 2010 VA examination report did not include suicidal ideation among the Veteran's PTSD symptoms, even when the Veteran reported that suicidal ideation had passed through his mind, and the Veteran's therapist did not convey concern or further comment on the Veteran's report that he was "not sure" about suicidal ideation.  This evidence indicates that suicidal ideation was not considered an active symptom.  Moreover, and in the alternative, even if the symptom equivalency requirement were satisfied, the evidence does not show that vague, occasional suicidal ideation (if such indeed were present) has resulted in occupational or social impairment.  In order to warrant a 70 percent rating, both the symptomatology and the functional impairment corresponding to that evaluation must be satisfied.  See Vazquez-Claudio, 713 F.3d at 116.  

With regard to the Veteran's reports of depression and anxiety, the preponderance of the evidence shows that he has not had near-continuous depression or anxiety affecting the ability to function independently, appropriately and effectively.  Instead, the Veteran has reported occasional depression or depression surrounding the circumstance of his unemployment, but not near-continuous depression producing the level of functional impairment described above.  For example, at the August 2011 VA examination, he reported brief periods of feeling depressed that lasted one to two days and occurred twice a month.  In May 2012, he reported that he sometimes felt down.  In September 2012, he reported being very depressed, with no drive or ambition.  In March 2013, his mood was depressed. 
In May 2013, he reported being very depressed because he had not found a job.
In January 2014, the Veteran reported depression due to not having a job.  At the August 2016 VA examination, he also described lack of energy and motivation that was at least partly due to his health condition.  

Apart from in September 2012, when the Veteran reported being very depressed, the evidence shows reports of depression due to the circumstance of being unemployed, but does not show the degree of depression associated with a 70-percent rating, either in terms of frequency and duration or functional impairment.  For example, although he reported having no motivation in July 2013, he stated that he had been busy working around the house and helping neighbors.  At the August 2016 VA examination, he stated that his mood had been "pretty good."  Finally, the evidence shows that although the Veteran can be reclusive, he helps take care of his teenage grandson, who lives with him and his wife, does work around the house and helping neighbors, has worked on motorcycles and children's toys, and has helped his wife with a food pantry she runs.  This evidence weighs against a finding that his depression affects his ability to function independently, appropriately and effectively.  Rather, his depression and disturbances of motivation and mood are more readily captured by the criteria for 30- and 50-percent ratings.  See 38 C.F.R. § 4.130, DC 9411.

The Veteran's statement at the July 2013 hearing that he felt anxiety when trying to merge onto the freeway due to heavy traffic, and which resulted in an MVA, also does not show near-continuous panic affecting the ability to function.  Rather, it shows circumstantial anxiety that caused a traffic accident on this particular occasion.  The VA examination reports and treatment records do not otherwise describe near-continuous anxiety or panic, or indicate that such symptoms affect his ability to function independently, effectively, and appropriately. 

The evidence also does not show symptoms equivalent to impaired impulse control.  At the December 2010 VA examination, the Veteran related that in the past he had problems with anger management that included some physical component.  However, during the pendency of this claim, while the Veteran's PTSD has been manifested by unprovoked irritability and anger outbursts, which were described by his spouse as throwing people off due to his otherwise good nature, the evidence does not show periods of violence.  Thus, his anger outbursts do not satisfy the symptom equivalency of impaired impulse control as contemplated in the criteria for a 70 percent rating.  See id.

Finally, the evidence does not show difficulty in adapting to stressful circumstances, including inability to establish and maintain effective relationships.  The Veteran's PTSD has instead been consistently characterized as producing difficulty establishing and maintaining effective relationships, but not an inability to do so.  Indeed, the evidence shows that the Veteran worked part time up until 2013, at which time his employment was terminated due to an MVA, and not due to interpersonal difficulties or issues with regard to the quality of his work or ability to adapt to the work environment.  Moreover, he has been married to his spouse for decades, and has generally described his relationship with her in positive terms, even if strained or distanced at times.  He has also helped care for a teenage grandson who lives with him and his wife, and stated that he helps his neighbors.  In short, the evidence weighs against difficulty adapting to stressful circumstances in terms of the criteria for a 70 percent rating, which contemplates an inability to establish and maintain effective relationships or similar severity of symptomatology. 

In the alternative, the evidence weighs against deficiencies in most areas due to PTSD symptoms, including work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's judgment and thinking have consistently been described as normal or no abnormalities have been identified.  He does not attended school during the period under review, and thus it is not possible to determine whether there is a deficiency in this area due to PTSD.  Moreover, the evidence does not show any actual deficiency in the Veteran's work.  In any event, while his PTSD symptoms may cause deficiencies in work, family relations, and mood in the sense that the Veteran has stated that he can distance himself from his spouse and grandson, can be irritable, has disturbances of motivation and mood, has difficulty concentrating, and has occupational impairment characterized as reduced reliability and productivity, this represents only three of the possible seven examples of areas provided in the rating criteria.  It thus does not represent deficiencies in "most areas."  If this were so, then the occupational and social impairment corresponding to 30-percent and 50-percent ratings would itself be sufficient to satisfy the occupational and social impairment corresponding to a 70-percent rating, and would thus collapse any distinction between the two ratings in terms of functional impairment.  While the listed areas of possible deficiency are only examples and not exhaustive, the evidence does not otherwise show deficiencies in most areas. 

With regard to the finding in the February 2010 private psychiatric evaluation that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, no explantation was provided.  The findings cited in that report and in subsequent examination reports and treatment records do not show this level of impairment, for the reasons explained above.  Indeed, while Dr. DeOrnellas discussed the Veteran's symptoms, the psychologist did not actually describe or identify any functional impairment associated with such symptoms.  Thus, absent a supporting rationale, this conclusion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Moreover, the Board will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. §§ 4.2, 4.126.  Rather, the Board must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating.  Thus, the one-time finding in the February 2010 private psychiatric evaluation report that the Veteran's PTSD caused deficiencies in most areas, without any explanation, does not alter the Board's conclusion that the preponderance of the evidence weighs against deficiencies in most areas.

The Board has also considered the Veteran's GAF scores.  The GAF score of 45 assigned in the February 2010 private report denotes severe symptoms or functional impairment.  See DSM-IV.  However, it was not supported by any explanation, and thus lacks probative value for the same reasons as the statement that the Veteran's PTSD caused deficiencies in most areas.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The GAF score of 55 assigned in the December 2010 VA examination report and March 2011 VA treatment record, and the GAF score of 60 assigned in the August 2011 VA examination report, denote moderate symptoms or functional impairment.  See DSM-IV.  These scores are consistent with a 50 percent rating.  They do not by themselves support a higher rating, and the symptoms and functional impairment upon which they were based weigh against a higher rating, for the reasons explained above. 

The Board has also considered the symptoms cited by the VA examiners as supporting a diagnosis of PTSD, including flashbacks and avoidance.  While these symptoms were used to support or confirm the diagnosis, the active symptoms resulting in functional impairment are those described above and form the basis of the rating assigned.  Indeed, the symptoms described in the VA examination reports as applicable to the Veteran's PTSD for rating purposes are consistent with those described in the VA treatment records.  Thus, symptoms mentioned for purpose of establishing or confirming the diagnosis of PTSD do not in themselves support a higher rating.  

The Board recognizes that the Veteran has consistently been noted to underreport or minimize his symptoms.  The Board has considered all the evidence of record, including the statements of the Veteran's spouse and the findings by the VA examiners and treating clinicians.  For the reasons discussed, the preponderance of the evidence weighs against a 70 percent rating for PTSD.  The sole fact that the Veteran underreports his symptoms cannot support a higher rating.

In sum, because the Veteran's PTSD symptoms do not produce the level of occupational and social impairment associated with a 70 percent rating, the criteria for a 70 percent rating are not satisfied or more nearly approximated.  See Vazquez-Claudio, 713 F.3d at 118.  In the alternative, the Veteran's PTSD symptoms are not equivalent in severity to those corresponding to a 70 percent rating.  

The preponderance of the evidence also weighs against assignment of a 100 percent rating for the Veteran's PTSD at any point during the pendency of this claim.  The evidence does not show total occupational and social impairment due to PTSD symptoms.  Rather, the Veteran has been married for decades and has helped raise a teenage grandson during the pendency of this claim.  He also reported helping neighbors.  In May 2013, he reported having a small network of people he trusted and with whom he socialized.  He worked up until 2013.  He did not stop working due to social impairment, but because he was involved in an MVA.  This evidence weighs against total occupational and social impairment.  

Moreover, and in the alternative, the Veteran's PTSD symptoms are not equivalent in severity to those associated with a 100 percent rating.  The evidence does not show gross impairment in thought processes or communication or persistent delusions or hallucinations.  He has not exhibited grossly inappropriate behavior.  There is no evidence of a plan or intent to harm others or himself, and thus he has not presented a persistent danger of hurting himself or others.  He has not exhibited an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  He has not been disorientated to time or place, or had memory loss for names of close relatives, his own occupation, or his own name.  See 38 C.F.R. § 4.130, DC 9411.  As explained above, his PTSD symptoms are readily described by the criteria for 30-percent or 50-percent ratings.  They are not equivalent in severity to the criteria for a 100 percent rating under the General Rating Formula. 

Although there have been fluctuations in the severity of the Veteran's symptoms over course of this appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating higher than 50 percent at any point during the pendency of this claim, for the reasons explained above.  While there is evidence of worsening of PTSD symptoms in the January 2014 VA examination report, the Board has resolved reasonable doubt by assigning a 50 percent rating prior to that time, by finding that a similar level of severity was present prior to January 2014.  Accordingly, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria shows that the rating criteria are adequate to evaluate his PTSD.  In this regard, the Veteran's symptoms of depression, anxiety, sleep impairment, memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, as well as their effects on occupational and social functioning and their general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  

The sole fact that a symptom may not be mentioned in the rating criteria does not in itself indicate an exceptional or unusual disability picture.  The symptoms set forth in the General Rating Formula are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  The evidence does not show that the Veteran's PTSD symptoms or their severity are not reasonably described by the rating criteria such as to render their application impractical for evaluation purposes.  On the contrary, the rating criteria adequately describe the Veteran's disability picture. 

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD will not be referred for extraschedular consideration.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson, 762 F.3d at 1365.  

In determining whether extraschedular consideration is warranted, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Id. at 1366.  This consideration requires the same analysis set forth in Thun.  Yancy, 27 Vet. App. at 495.  The Board first must compare the veteran's symptoms with the assigned schedular ratings.  Id.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.

The issue of whether extraschedular consideration is warranted based on the combined effects of service-connected disabilities has not been raised by the Veteran or the record.  There is no indication that his service-connected hearing loss or allergic rhinitis separately or collectively affected his PTSD so as to produce manifestations or disability not adequately captured by the schedular criteria.  Accordingly, this issue has not been raised.  Therefore, the Board will not refer this case for extraschedular consideration. 

In sum, a 50 percent rating for the Veteran's PTSD is granted as of the September 2009 date of claim.  The preponderance of the evidence weighs against assignment of a rating higher than 50 percent at any point during the period under review.  
Consequently, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a pulmonary condition, including residuals of pneumonia, bronchitis, and chronic obstructive pulmonary disease is denied. 

An initial rating of 50 percent for posttraumatic stress disorder prior to January 28, 2014 is granted, subject to the law governing payment of monetary benefits. 

An initial rating higher than 50 percent for posttraumatic stress disorder is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


